El Juez Asociado Señor Irizarry Yunqué
emitió la opinión del Tribunal.
El Tribunal Superior, Sala de San Juan, desestimó de-manda instada por una firma proveedora de materiales para un proyecto de construcción, contra una compañía fiadora que garantizaba el pago de materiales y mano de obra suplidos para dicho proyecto. Concluyó en su sentencia que requeri-mientos extrajudiciales hechos a la fiadora no tuvieron el efecto de interrumpir el plazo de un año consignado en la fian-za para instar acción por tratarse, a juicio del tribunal sen-tenciador, de un plazo de caducidad. La firma demandante ha recurrido, y por resolución de 13 de abril de 1978 requeri-mos de la otra parte que mostrara causa por la cual no deba-mos revocar. La recurrida ha comparecido pero no nos persuade. Resolvemos que no aplican a los hechos de este caso las reglas sobre caducidad de las acciones.
Se trata de una fianza de las comúnmente conocidas como 'payment and performance bond, o fianza de pago y cumpli-miento, otorgada por Builders Insurance Company, como fia-dora, en relación con un proyecto denominado Playa Santa del Caribe, sito en Guánica, a cargo de la constructora contra-tista Contreras y Méndez Construction Corp. El mismo día que se expidió la fianza se le adicionó un aditamento {rider) que dispone, en lo aquí pertinente:
“No right of action shall accrue on this bond to or for the use or benefit of any person or corporation other than the Owner and Lender herein named; and no suit, action or proceeding shall be had or maintained against a Surety on this bond unless the *293same be brought or instituted within one (1) year after date or [sic] which principal last performed work on the project in accordance with the Contract, or one (1) year after the date of any default by principal in the performance of the contract whichever shall first occur.”
Los negocios no le fueron bien a la contratista, y ésta cesó de trabajar en el proyecto el 29 de abril de 1975. En esa fecha cedió todos sus derechos y acciones sobre el proyecto a la fia-dora Builders, que se hizo cargo de continuar el proyecto. Días antes — el 18 de abril — Industrial Equipment Corporation se dirigió por correo certificado a Builders y le reclamó el pago de $47,068.81 que alegó le eran adeudados por Contreras y Méndez por concepto de materiales y equipo suplidos para el proyecto. (1) Builders refirió la carta a su abogado que con fecha de 22 de mayo de 1975 contestó acusando recibo de la misma, e informando que una vez dilucidaran determinados “pormenores de carácter legal” darían “curso normal a sus reclamaciones”. Industrial Equipment reiteró su reclamación posteriormente y como no recibiera más respuesta, demandó a Builders y a Contreras y Méndez en cobro de lo reclamado. La demanda se presentó el 18 de mayo de 1976, diecinueve días en exceso del año establecido en el rider.
No negamos que independientemente de la ley, un plazo de caducidad puede establecerse por convenio. Sin embargo, estamos ante un contrato en que el beneficiario es un tercero que no participa en su redacción ni otorgamiento, ni hay base para presumir que conozca su existencia y mucho menos sus cláusulas y condiciones. A pesar de que en el rider a que nos referimos se especifica que “[no] right of action shall accrue on this bond to or for the use or benefit of any person or corporation other than the Oivner and Lender *294herein named;” bajo lenguaje similar reconocimos en Cristy & Sánchez v. E.L.A., 84 D.P.R. 234 (1961), respecto a obras públicas y en A. L. Arsuaga, Inc. v. La Hood Const., Inc., 90 D.P.R. 104 (1964), respecto a obras privadas, que el su-plidor de materiales es un beneficiario que tiene derecho a re-clamar directamente a la fiadora el pago de los materiales su-plidos. Negarle ese derecho equivaldría a negar eficacia a la estipulación en favor de tercero.
La distinción entre caducidad y prescripción no ha susci-tado problemas en cuanto a su aplicación y efecto una vez se ha identificado el plazo como de caducidad o de prescripción. Es la determinación de cuál de las dos instituciones está pre-sente o aplica lo que ha hecho algo incierto su desarrollo. Véase Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562, 566-576 (1966).(2) La determinación sobre la califica-ción que ha de darse a un plazo no puede hacerse depender de palabras más o menos sacramentales. Para ejemplos, se con-sidera de caducidad el término para el ejercicio de la acción para el reconocimiento de hijos nacidos fuera de matrimonio (Art. 126 del Código Civil, 31 L.P.R.A. see. 505); Ortiz Rivera v. Sucn. González Martínez, supra. Por otro lado, compárese el plazo de seis meses para el ejercicio de las acciones del comprador derivados de la pérdida o deterioro de la cosa ven-dida por motivo de vicios ocultos. Arts. 1374 a 1378 del Código Civil, 31 L.P.R.A. secs. 3842 a 3846, respectivamente. Dice el Art. 1379, 31 L.P.R.A. sec. 3847: “Las acciones que emanan de lo dispuesto en las cinco secciones precedentes se extinguirán a los seis meses, contados desde la entrega de la cosa vendida.” (Énfasis suplido.) Ante fraseología tan clara y terminante, resolvimos en Casa Jaime Corp. v. Castro, 89 D.P.R. 702, 704 (1963), siguiendo la interpretación del Tribunal Supremo de *295España, que dicho plazo de seis meses es prescriptivo y se cuenta “desde el día en que se interrumpieron las gestiones de inteligencia entre las partes.” Véase, al mismo efecto, Ferrer v. General Motors Corp., 100 D.P.R. 246, 255-256 (1971).
 La determinación sobre la naturaleza de un plazo— prescripción o caducidad — depende de algo más importante que las meras frases que se utilicen. Hay conceptos más fun-damentales que aplicar al hacerse la distinción. Valga seña-lar, entre otros, los ejemplos de plazos de caducidad recono-cidos por la doctrina que a diferencia de la prescripción, apli-can a derechos potestativos, a diferencia de los llamados dere-chos patrimoniales. El propio caso de Ortiz Rivera, supra, re-conoce como ejemplos típicos de plazos de caducidad y no de prescripción (citando a Pérez González y Alguer, De Buen y Castán), pág. 570, “los referentes a las acciones de nulidad del matrimonio (art. 102, ap. 3), de impugnación de la legiti-midad (art. 114), de reclamación de la legitimidad (art. 118), de impugnación del reconocimiento por el menor reconocido (art. 137)”. (Los artículos a que se refiere la cita co-rresponden al Código Civil Español.)
Se advierte de los citados ejemplos que ninguna de las acciones a que se refieren tienen por fin directo la reclama-ción o conservación de bienes patrimoniales. Es significativo que en oposición a ello, cuando el Código Civil se refiere a la prescripción no la asocia a acciones sobre el estado civil, pa-ternidad, filiación, etc. Por el contrario, sienta como principio cardinal de la institución de la prescripción que: “Son suscep-tibles de prescripción todas las cosas que están en el comercio de los hombres.” (Énfasis suplido.) Art. 1836, 31 L.P.R.A. 5247. De ahí pasa el Código a reglar la prescripción para el dominio y demás derechos reales (Arts. 1840 a 1860, 31 L.P.R.A. sees. 5261 a 5281); y, en cuanto a las acciones, sola-mente regula como prescribibles, las acciones reales sobre bienes inmuebles, que prescriben a los 30 años (Art. 1863, 31 *296L.P.R.A. sec. 5293); la acción hipotecaria, que prescribe a los 20 años (Art. 1864, 31 L.P.R.A. sec. 5294); las acciones para exigir el pago de pensiones alimenticias, satisfacer el precio de los arriendos, y los de cualquier pago que deba hacerse por años o en plazos más breves, que prescriben a los 5 años (Art. 1866, 31 L.P.R.A. see. 5296); las acciones para el pago de honorarios y derechos a determinados funcionarios y a pro-fesionales, para el pago de jornales, y para el pago por de-terminados géneros o mercaderías, que prescriben a los 3 años (Art. 1867, 31 L.P.R.A. see. 5297); y las acciones para re-cobrar o retener la posesión y para exigir responsabilidad por las obligaciones derivadas de culpa o negligencia, que prescri-ben al año (Art. 1868, 31 L.P.R.A. see. 5298).
Señala Castán, op. cit. supra, pág. 851: “La prescripción se aplica a los derechos subjetivos en general, cuando menos a los patrimoniales; la caducidad se refiere a derechos determinados — por lo común, los llamados derechos potestativos — que, no sólo en razón del interés general, sino también su atención al interés de sujetos particulares, quiere la ley que se ejerciten en un término breve.” Véase, en igual sentido, AIbaladejo, Instituciones, Tomo I, núm. 206, pág. 482.
El profesor Guaroa Velázquez resume en las siguientes palabras la distinción entre estas dos figuras jurídicas:
“La prescripción exige necesariamente una relación jurídica establecida entre un acreedor y un deudor: supone dos patrimo-nios en presencia; de aquí que la prescripción siempre extingue una obligación. Ahora bien, no hay prescripción sino caducidad en todas las hipótesis en que la ley prefija un plazo para realizar cierto acto — que no implique una relación jurídica de índole cre-ditoria — , el cual deba ser efectuado dentro del plazo establecido, de suerte que en caso de retardo el interesado pierde su preten-sión, no pudiendo ya verificar útilmente el acto del cual dependía la conservación de su derecho o la protección de su interés. Gua-roa Velázquez, Las Obligaciones Según el Derecho Puertorri-queño, ed. Equity 1964, pág. 256. (Énfasis nuestro.)
*297La acción ejercitada por Industrial Equipment es típicamente crediticia, de naturaleza patrimonial. Se trata de un cobro de dinero.
Un fundamento adicional de importancia al determinar si un plazo es de caducidad o de prescripción es el propósito que anima a los sistemas procesales modernos de que se haga justicia, rápida y económicamente. Se trata, además, de fomentar la armonía y la paz entre los ciudadanos, desalentando a su vez los litigios. En el caso ante nos, surge de los autos que la corporación contratista se fue hundiendo en dificultades económicas que la obligaron a cesar en el trabajo el 29 de abril de 1975, fecha en que a su vez cedió por escrito a su fiadora Builders Insurance Company “todos sus derechos, beneficios y acciones que tenga o pueda tener en este proyecto, incluyendo equipo y materiales de construcción ... .” (Véase el documento de “cesión de derechos y acciones” suscrito y autenticado mediante afidávit Núm. 10,535 ante el notario Olin P. Goble.) En el mismo documento Builders aceptó “hacerse cargo de la obra”. Así las cosas, Industrial Equipment reclamó a Builders extrajudicialmente lo que alega se le adeuda y, en vista de la contestación de Builders Insurance Co. de que se le daría “curso normal a sus reclamaciones”, esperó pacientemente, aunque no dejó de reiterar su reclamación una vez más. Bajo tales hechos, desestimar su demanda porque no la instó dentro del año, no empece sus reclamaciones extrajudiciales y la esperanza que le dio Builders, sería castigarla por preferir la vía amistosa a los costos y molestias de un pleito. Equivaldría, además, a premiar a Builders Insurance Co. por una actitud que es contraria, cuando menos, al principio de economía procesal.
El fiador dejó de ser un favorito del Derecho al transformarse, en la negociación de nuestros días, en corporación con fines pecuniarios que cobra una prima y se lucra con la venta de garantías. Dijimos en Cristy & Sánchez v. E.L.A., supra, pág. 244:
*298“La interpretación restrictiva tuvo su auge en el tiempo en que los fiadores personales, por un mero acto de liberalidad, afian-zaban el contrato de obra pública, pero perdió su popularidad con el advenimiento de las compañías fiadoras que se dedican al nego-cio de prestar fianza mediante el pago de primas.”
En A. L. Arsuaga, Inc. v. La Hood Const., Inc., supra, enfatizamos una vez más la norma de interpretar liberalmente los contratos de fianza. Resolver ahora que el plazo de un año que aquí consideramos es un plazo de caducidad, y que de nada valieron las oportunas reclamaciones extrajudiciales hechas por el materialista y atendidas por la compañía fiadora equivaldría a dar un paso hacia atrás en la tendencia liberalizadora comenzada en Cristy & Sánchez y seguida en A. L. Arsuaga, Inc., y más recientemente en Olazábal v. U. S. Fidelity, Etc., 103 D.P.R. 448 (1975).
En Olazábal, el dueño de la obra de construcción, a cuyo favor se había hecho la fianza, incumplió ciertas condiciones del contrato de construcción, el cual se había hecho for-mar parte del de fianza. (3) Posteriormente reclamó a la fiadora, y ésta se negó a responder. Planteó ante este Tribunal que quedó liberada de las obligaciones de la fianza por el incumplimiento de las condiciones pactadas. Resolvimos que el incumplimiento de un contrato de fianza por parte del acreedor libera a la fiadora si dicho incumplimiento le causó perjuicio sustancial a ésta. Entendimos que esto había sucedido en dicho caso, y que por tanto la fiadora quedó exonerada de responsabilidad. Nos basamos en la norma de interpretación liberal de las fianzas, y en la doctrina, de origen civilista, de que un incumplimiento del contrato por parte del acreedor libera a la fiadora si el mismo le causa perjuicio. (4) Dijimos, pág. 454:
*299“Como regia general, la fiadora quedará liberada de responsa-bilidad frente al acreedor únicamente hasta el grado en que las actuaciones de éste hayan perjudicado los intereses o derechos de aquélla. Ya no rige la antigua doctrina elaborada en los tiem-pos de fiadores gratuitos al efecto de que la menor violación del contrato por parte del dueño relevaba a la fiadora de responsa-bilidad in toto. Por ello hemos sostenido que: ‘El principio de que un fiador es un favorito del derecho no es de aplicación propia-mente en el caso de una compañía organizada con el propósito expreso de actuar como fiadora mediante compensación.’ . . .
Conscientes como estamos de que de ordinario las fianzas ya no se prestan por mera liberalidad sino mediante paga, hemos abandonado la doctrina de interpretación restrictiva de las fian-zas de construcción y en su lugar hemos adoptado una interpre-tación liberal.”
No vemos qué perjuicio pueda haber sufrido Builders porque la demanda instada en su contra por Industrial Equipment se presentara 19 días después de vencido el año de haber cesado el fiado en el trabajo del proyecto, cuando ya tenía conocimiento, desde antes de empezar a dis-currir el plazo del año, y atendió, durante el transcurso de dicho plazo, la reclamación de Industrial Equipment. Bajo la doctrina del perjuicio sustancial que reconocimos en Olazábal no puede quedar liberada de su obligación la compañía fia-dora Builders.
La jurisprudencia norteamericana se expresa en igual sentido sobre la teoría del perjuicio sustancial. Una serie de casos ha decidido que el incumplimiento del requisito de notificación de una reclamación a la fiadora, por sí solo, no libera a la fiadora de responsabilidad si dicho incumplimiento no le ha causado daño o perjuicio económico. Si la notificación de la reclamación se hace a la fiadora tardíamente, o en forma diferente a la pactada, se considera un cumplimiento sustancial de la condición pactada y no libera a la fiadora a menos *300que ésta se haya perjudicado económicamente. Carnival Cruise Lines v. Financial Indem. Co. (Florida), 347 So.2d 825 (1977); Winston Corp. v. Continental Casualty Co., 508 F.2d 1298 (1975) (caso de Georgia ante el tribunal federal por diversidad de ciudadanía); Bayer & Mingolla Const. Co. v. Deschenes (Massachusetts), 205 N.E.2d 208 (1965); American Surety Co. v. Broadway Imp. & Inv. Co. (Wyoming), 271 Pac. 19 (1928); School Dist. No. 1 v. Massachusetts Bonding & Ins. Co. (Kansas), 142 Pac. 1077 (1914) ; Bross v. McNicholas (Oregon), 133 Pac. 782 (1913). La misma doctrina se ha aplicado cuando ha sido un tercero bene-ficiado por el contrato de fianza quien no ha cumplido con el requisito de notificación a la fiadora en la forma en que fue pactado. Maule Industries Inc. v. Gaines Construction Co. (Florida), 157 So.2d 835 (1963).
Todos los casos discutidos en el párrafo precedente se han basado en el principio de que una compañía fiadora no es un favorito del Derecho. Consideran que si ésta se lucra por pres-tar fianzas, dichos contratos deben ser interpretados en una forma liberal.
En Caribe Lumber v. Inter-Am. Builders, 101 D.P.R. 458 (1973), se presentó una situación de hechos parecida a la de autos, en cuanto envolvía el incumplimiento por parte de un tercero beneficiado del requisito de notificación pactado en la fianza. Este Tribunal determinó que la fiadora no respondía porque no se le notificó según pactado.
A pesar de esta semejanza en cuanto a hechos, el caso de Caribe Lumber no milita contra la solución que ahora adoptamos. En el contrato de fianza en Caribe Lumber, supra, Inter-American era la obligada principal, a su vez subcontra-tista; Southern Builders era la contratista; y American Surety era la fiadora. El lenguaje de la fianza la hacía exten-siva a quienes suplieran materiales y mano de obra.
El contrato de fianza contenía la siguiente cláusula:
*301“(3) No podrá persona alguna iniciar pleito o acción bajo la presente:
(a) A menos que previamente haya notificado por escrito a cualesquiera dos de las siguientes:
A la principal (Inter-American Builders Inc.); a la acree-dora (Southern Builders, Inc.); o a la fiadora (American Surety Company of New York); dentro de los noventa (90) días si-guientes a la fecha en que el reclamante realizó el último trabajo o suplió los últimos materiales objeto de su reclamación.”
La Caribe Lumber suplió materiales y mano de obra. Antes de iniciar acción judicial notificó a la Inter-American (la principal acreedora) dentro del plazo pactado para ello. Nunca notificó a la Southern Builders. Notificó su reclama-ción a la fiadora nueve días después de vencido el plazo pac-tado.
Para concluir que la fiadora quedaba liberada, este Tribunal empleó el examen del perjuicio que el incumplimiento del contrato por parte del reclamante le había causado. Determi-namos que al no notificar a tiempo se impidió que la fiadora tomase medidas para su protección, por lo cual resultó per-judicada y por tanto, liberada de responsabilidad hacia el reclamante. Expresamos:
“No notificó [la demandante] a la Southern Builders, Inc., la contratista principal, que era la que podía tomar las medidas ra-zonables para remediar la situación, y que, como se expresa en Arzuaga & Santana, Inc. v. Ramos, 100 D.P.R. 123 (1971), conociendo con tiempo lo adeudado por el subcontratista, podía re-tener de lo que todavía le adeudare por el trabajo realizado, lo suficiente para pagar al materialista, ya que la fiadora, por ser solidaria su responsabilidad, podía reclamarle a dicho contratista principal (Southern Builders, Inc.) lo pagado por la fiadora, con-forme a lo dispuesto en el párrafo segundo del Art. 1721 del Có-digo Civil de Puerto Rico, ed. 1930 (ed. Equity, 1962) (31 L.P.R.A. sec. 4871); en concordancia y armonía con lo dispuesto en el Art. 1090 del Código Civil de Puerto Rico (31 L.P.R.A. sec. 3101).
*302Y vino a notificarle a la fiadora cuando había transcurrido, por nueve (9) días, el término de noventa (90) días fijados en el contrato de fianza para efectuar dicha notificación. Era muy im-portante en este caso notificarle a la fiadora, dentro de dicho tér-mino, ya que no se le notificó al contratista principal, de que el fiado no estaba pagando sus cuentas pues es a través de esa noti-ficación que el fiador llega a tener conocimiento de ese hecho; de manera que pudiera tomarse aquellas medidas oportunas y necesarias para protegerse a tiempo de la morosidad del fiado, antes de que su situación económica se deteriore y se convierta en insolvente utilizando los remedios que le conceden los Arts. 1737 y 1742 del Código Civil de Puerto Rico, ed. 1930 (ed. Equity, 1962) (31 L.P.R.A. sees. 4911 y 4916).” (Págs. 473-474.)
La fiadora en el caso de autos no se vió en la posición des-ventajosa en que se halló la fiadora en Caribe Lumber, supra. Fue notificada de la deuda que tenía su fiado con la recla-mante desde el 18 de abril de 1975. Tuvo amplia oportunidad para tomar las medidas necesarias para su protección.
Para concluir, es oportuno señalar que Builders no es en este caso un mero fiador, obligado a pagar por Contreras & Méndez lo que esta firma adeuda al suplidor de materiales. Recuérdese que Contreras & Méndez, deudor principal, no queda liberado frente a su acreedor materialista por el hecho de que exista una fianza. Y aquí Contreras & Méndez cedió sus derechos y acciones en el proyecto a Builders, “incluyendo equipo y materiales de construcción.” En otras palabras, Builders adquirió, o pudo haber adquirido, en virtud de la ce-sión, el equipo y los materiales que Industrial Equipment había suplido al proyecto. Permitir que Builders los retenga sin pagar por ellos operaría un enriquecimiento injusto a su favor, en perjuicio del patrimonio de Industrial Equipment.

Por los razonamientos aquí expuestos, se expedirá el auto de revisión solicitado, se revocará la sentencia parcial re-currida, y se dispondrá que se continúen ante el Tribunal a quo los trámites iniciados por la demandante recurrente para él cobro de la cantidad que le fuere adeudada.

*303El Juez Asociado Señor Díaz Cruz disintió en opinión a la que se une el Juez Asociado Señor Rigau.
—O—

 Decía en su carta:
“Hemos sido informados que esa compañía aseguradora se ha hecho cargo de estos proyectos, por lo cual les estamos informando sobre el particular y solicitando que nos envíen su remesa para cubrir este balance que se encuentra vencido hace mucho tiempo.”


Dice, al efecto, Castán: “En puridad, la técnica imprecisa de nues-tro Código civil, y aun de nuestra doctrina científica (todavía poco elabo-rada en este punto), no permiten trazar con seguridad el deslinde entre los casos de prescripción y los de caducidad.” Derecho Civil Español, Común y Foral, ed. 1971, Tomo 1, Vol. II, pág. 853.


 Estas condiciones no se referían a un plazo para notificar reclama-ciones, sino a la forma y cantidad de pagos periódicos al contratista por parte del dueño de la obra.


 Esta doctrina surge del Art. 1751 de nuestro Código Civil (31 L.P.R.A. see. 4956) el cual dispone lo siguiente:
*299“Los fiadores, aunque sean solidarios, quedan libres de su obligación siempre que por algún hecho del acreedor no puedan quedar subrogados en los derechos, hipotecas y privilegios del mismo.”